Exhibit 10.36(a)

FIRST AMENDMENT
TO THE SUMMARY OF TERMS

This FIRST AMENDMENT TO THE SUMMARY OF TERMS (the “Amendment”) is made and
entered into as of July 28, 2005 by and among SPS Holding Corp., a Delaware
corporation (“SPS”), Select Portfolio Servicing, Inc., a Utah corporation (the
“Servicer”), Credit Suisse First Boston (USA), Inc., a Delaware corporation (the
“Investor”), DLJ Mortgage Capital, Inc., a Delaware corporation (“DLJ”), The PMI
Group, Inc., a Delaware corporation, and FSA Portfolio Management Inc., a New
York corporation.

WHEREAS, each of the parties hereto has entered into the Summary of Terms, dated
January 19, 2005 (the “Summary of Terms”), that grants the Investor an option
exercisable on or before July 31, 2005 to acquire all outstanding shares of
capital stock of SPS;

WHEREAS, each of the parties hereto have been working together diligently and in
good faith to negotiate definitive agreements and believe that it is in the best
interest of all parties to amend the Summary of Terms to extend the expiration
date of the option granted therein from July 31, 2005 to August 5, 2005;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

1. Amendment of Exercise Date. The Summary of Terms is hereby amended such that
the date “July 31, 2005” included therein is deleted and replaced with
“August 5, 2005”. Accordingly, after giving effect to such amendment, the
Exercise Date shall be August 5, 2005.

2. No Other Amendments; Summary of Terms Remains in Effect. Except as expressly
amended by Section 1 of this Amendment, the Summary of Terms shall remain in
full force and effect in the form in which it existed immediately prior to the
execution and delivery of this Amendment. This Amendment shall not amend or
otherwise modify, or constitute a waiver of any provision in, the Flow Servicing
Rights Purchase Agreement, dated as of January 28, 2005 (the “Flow Purchase
Agreement”), between DLJ and the Servicer and such agreement shall remain in
full force and effect.

3. Amendments. No amendments, changes or modifications to this Amendment shall
be valid unless the same are in writing and signed by the parties hereto.

4. Counterparts. This Amendment may be executed in multiple counterparts. Each
counterpart shall be an original, but altogether shall constitute one and the
same instrument.

1

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

SPS HOLDING CORP.

By /s/ Robert J. Holz

Name: Robert J. Holz
Title: EVP and General Counsel

SELECT PORTFOLIO SERVICING, INC.

By /s/ Robert J. Holz

Name: Robert J. Holz
Title: EVP and General Counsel

CREDIT SUISSE FIRST BOSTON (USA), INC.

By /s/ James P. Healy

Name: James P. Healy

Title: Managing Director

DLJ MORTGAGE CAPITAL, INC.

By /s/ Bruce S. Kaiserman

Name: Bruce S. Kaiserman
Title: Vice President

THE PMI GROUP, INC.

By /s/ Arthur P. Slepian

Name: Arthur P. Slepian
Title: Sr. V.P., PMI Capital Corporation

FSA PORTFOLIO MANAGEMENT INC.

By /s/ Bruce E. Stern
Name: Bruce E. Stern
Title: Managing Director and

General Counsel

Signature Page to Amendment No. 1 to the Summary of Terms

2